      Case 3:19-cr-01077-PRM Document 56 Filed 05/06/20 Page 1 of 12




           IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF TEXAS
                     EL PASO DIVISION

UNITED STATES OF                    §
AMERICA,                            §
                                    §
v.                                  §            EP-19-CR-1077-PRM
                                    §
JOSE MANUEL                         §
VALENCIA-MENDOZA,                   §
    Defendant.                      §

       FINDINGS OF FACT AND CONCLUSIONS OF LAW

     On this day, the Court held a bench trial in the above-captioned

cause. Defendant Jose Manuel Valencia-Mendoza [hereinafter

“Defendant”] was present and represented by counsel. At the bench

trial, Defendant indicated to the Court that he understood his rights.

He then knowingly waived, in writing, his right to trial by jury.

     After hearing the evidence, the Court has determined that

Defendant is not guilty only by reason of insanity of violating 8 U.S.C.

§ 1325(a)(1) and 8 U.S.C. § 1326(a). In accordance with Federal Rule of

Criminal Procedure 23(c), the Court enters these Findings of Fact and

Conclusions of Law.
             Case 3:19-cr-01077-PRM Document 56 Filed 05/06/20 Page 2 of 12




I.          PROCEDURAL BACKGROUND

            By an Indictment filed on April 10, 2020, the Grand Jury charged

Defendant with Illegal Felony Entry, in violation of 8 U.S.C.

§ 1325(a)(1), and Illegal Reentry, in violation of 8 U.S.C. § 1326(a). ECF

No. 10. The Court also held a mental competency hearing on May 6,

2020, at which it determined that Defendant was competent to stand

trial. Order Setting Mental Competency Hr’g, May 5, 2020, ECF No.

49.

II.         FINDINGS OF FACT

            Defendant and the Government stipulated to the following facts in

writing and on the record during trial.1 The Court, therefore, makes

the following findings:

      (1)     On April 1, 2019, Defendant Jose Manuel Valencia-Mendoza

              entered the United States from Mexico near Tornillo, Texas, in

              the Western District of Texas, at a place other than as

              designated by immigration officers.




1 See Factual and Procedural Stipulations, March 18, 2020, ECF No. 45
[hereinafter “Stipulation”].

                                           2
      Case 3:19-cr-01077-PRM Document 56 Filed 05/06/20 Page 3 of 12




(2)    A United States Border Patrol Agent found the Defendant on

       the levee road, north of the Rio Grande River, within the

       Western District of Texas.

(3)    Immigration records reflect Defendant is a citizen and native of

       Mexico and an alien to the United States.

(4)    Defendant was removed from the United States on January 31,

       2013.

(5)    Defendant did not receive the express consent of the Attorney

       General or the Secretary of Homeland Security to reapply for

       admission into the United States.

(6)    Defendant was convicted of Improper Entry by an Alien, in

       violation of 8 U.S.C. § 1325, on April 14, 2008, in the United

       States District Court for the District of Arizona, Cause Number

       08-12998-001 M.

(7)    On April 9, 2019, counsel for Defendant filed a motion for

       psychiatric exam and on April 11, 2019, counsel for Defendant

       filed notice of insanity defense.

(8)    The motion for psychiatric exam was granted on April 9, 2019.




                                    3
      Case 3:19-cr-01077-PRM Document 56 Filed 05/06/20 Page 4 of 12




(9)    A clinical interview with Defendant was conducted on April 18,

       2019. Dr. Cynthia D. Rivera opined the Defendant was not

       competent to stand trial.

(10) On April 29, 2019, a United States Magistrate Judge held a

       mental competency hearing. The Magistrate Judge, after

       considering Dr. Rivera’s report, entered an Order of

       Commitment. Therein, the Magistrate Judge determined by a

       preponderance of evidence that Defendant suffered from a

       mental disease or defect that rendered him mentally

       incompetent to the extent that he was unable to understand the

       nature and consequences of the proceedings against him or to

       assist in his defense. As required by 18 U.S.C. § 4241(d), the

       Magistrate Judge ordered Defendant committed to the custody

       of the United States Attorney General, to be hospitalized at the

       Federal Medical Center (“FMC”) in Butner, North Carolina, for

       additional treatment to determine whether there was a

       substantial probability that in the foreseeable future Defendant

       would attain the capacity to permit the trial to proceed.




                                    4
   Case 3:19-cr-01077-PRM Document 56 Filed 05/06/20 Page 5 of 12




(11) On July 23, 2019, Defendant was admitted to FMC in Butner,

     North Carolina.

(12) During Defendant’s approximately seven (7) month

     commitment at FMC Butner, he participated in interviews with

     mental health staff including Dr. Evan S. Du Bois, PsyD

     Forensic Psychologist. In addition, Defendant completed

     psychological testing. Medical, correctional, and mental health

     staff also observed Defendant throughout his confinement at

     FMC Butner.

(13) On or about December 6, 2019, the Court received a

     competency report dated November 27, 2019, from Dr. Evan S.

     Du Bois, PsyD Forensic Psychologist, in which it was

     determined that Defendant was competent to proceed to trial.

(14) On December 2, 2019, the parties, having been apprised of Dr.

     Du Bois’ determination, filed a Joint Motion for Examination

     and Report pursuant to 18 U.S.C. § 4242 requesting a

     determination as to Defendant’s sanity at the time of the

     alleged crime.

(15) The Court granted the motion on December 10, 2019.



                                 5
      Case 3:19-cr-01077-PRM Document 56 Filed 05/06/20 Page 6 of 12




  (16) Dr. Du Bois issued a report dated December 31, 2019, which

          was thereafter provided to the Court, in which Dr. Dubois

          concluded that Defendant was unable to appreciate the nature

          and quality or wrongfulness of his acts as a result of a severe

          mental disease or defect at the time of the offenses charged.

  (17) Based on Dr. Dubois’ findings, Defendant was insane at the

          time he committed the offenses alleged in the Indictment. That

          is, at the time of the commission of the acts constituting the

          offenses charged in the Indictment, Defendant, as a result of

          severe mental disease or defect, was unable to appreciate the

          nature and quality or the wrongfulness of his acts.

III. CONCLUSIONS OF LAW

     A.     Offenses Charged in the Indictment

     The Indictment in the cause charges Defendant Jose Manuel

Valencia-Mendoza with violating 8 U.S.C. § 1325(a)(1), which makes it

a crime for an alien to enter the United States at a time and place other

than as designated. For the Court to find Defendant guilty of 8 U.S.C.

§ 1325(a)(1), the Government must prove each of the following elements

beyond a reasonable doubt:



                                      6
         Case 3:19-cr-01077-PRM Document 56 Filed 05/06/20 Page 7 of 12




  (1)     Defendant was an alien;

  (2)     Defendant knowingly entered the United States;

  (3)     Defendant entered at a place other than a designated port of

          entry; and

  (4)     Defendant was previously convicted of a violation of 8 U.S.C.

          § 1325.

        The Court finds that the Government has proven these four

elements beyond a reasonable doubt—specifically, (1) Defendant was an

alien; (2) Defendant knowingly entered the United States;

(3) Defendant entered at a place other than a designated port of entry;

and (4) Defendant was previously convicted of a violation of 8 U.S.C.

§ 1325.

        The Indictment in this cause also charges Defendant with

violating 8 U.S.C. § 1326(a), which makes it a crime for an alien to

enter the United States without consent of the Secretary of the

Department of Homeland Security to apply for readmission after being

deported, removed, excluded or denied admission. For the Court to find

Defendant guilty of 8 U.S.C. § 1326(a), the Government must prove

each of the following elements beyond a reasonable doubt:



                                       7
         Case 3:19-cr-01077-PRM Document 56 Filed 05/06/20 Page 8 of 12




  (1)     Defendant was an alien at the time alleged in the Indictment;

  (2)     Defendant had previously been deported, denied admission,

          excluded, or removed from the United States;

  (3)     thereafter, Defendant knowingly entered, attempted to enter,

          or was found in the United States; and

  (4)     Defendant had not received the consent of the Secretary of the

          Department of Homeland Security to apply for readmission to

          the United States since the time of Defendant’s previous

          deportation.

        The Court finds that the Government has proven these four

elements beyond a reasonable doubt—specifically, (1) Defendant was an

alien at the time alleged in the Indictment; (2) Defendant had

previously been deported from the United States; (3) thereafter,

Defendant was found present unlawfully in the United States; and

(4) Defendant had not received the consent of the Secretary of the

Department Homeland Security to apply for readmission to the United

States since the time of Defendant’s previous deportation.




                                       8
       Case 3:19-cr-01077-PRM Document 56 Filed 05/06/20 Page 9 of 12




     B.    Insanity Defense

     The parties stipulate that Defendant was insane at the time he

committed the offenses alleged in the Indictment. Accordingly, the

Court considers whether Defendant should be found not guilty only by

reason of insanity.

     As an initial matter, the Court is of the opinion that Defendant

may raise an insanity defense because insanity is a valid affirmative

defense to all general intent crimes, including Illegal Felony Entry and

Illegal Reentry. Insanity “is not concerned with the mens rea element of

the crime; rather, it operates to completely excuse the defendant

whether or not guilt can be proven.” United States v. Twine, 853 F.2d

676, 678 (9th Cir. 1988). See United States v. Gonyea, 140 F.3d 649, 651

(6th Cir. 1998) (“[I]nsanity is a defense to all crimes, regardless of

whether they require general or specific intent.”). 18 U.S.C. § 17 also

provides that insanity is “an affirmative defense to a prosecution under

any Federal statute.” (emphasis added).

     For the Court to find Defendant not guilty only by reason of

insanity, Defendant must prove each of the following by clear and

convincing evidence:



                                     9
        Case 3:19-cr-01077-PRM Document 56 Filed 05/06/20 Page 10 of 12




  (1)     That at the time of the crime, Defendant suffered from a severe

          mental disease or defect; and

  (2)     that because of a severe mental disease or defect, Defendant

          was unable to appreciate the nature and quality of his acts, or

          was unable to appreciate that his acts were wrong. Mental

          disease or defect does not otherwise constitute a defense.

        The Court finds that Defendant has proven these two elements by

clear and convincing evidence—specifically, (1) Defendant suffered from

a severe mental disease or defect at the time of his crimes; and (2) that

because of a severe mental disease or defect, Defendant was unable to

appreciate the nature and quality of his acts, or was unable to

appreciate that his acts were wrong.

        The Court is also mindful that because Illegal Reentry is a

continuing offense, in order to obtain an insanity defense to Illegal

Reentry a defendant must demonstrate insanity for the entire duration

of their Illegal Reentry offense. See United States v. Santana-

Castellano, 74 F.3d 593, 598 (5th Cir. 1996) (holding that Illegal

Reentry “is a continuing offense”). The Court finds Defendant is

entitled to an insanity defense here because Defendant has



                                      10
      Case 3:19-cr-01077-PRM Document 56 Filed 05/06/20 Page 11 of 12




demonstrated by clear and convincing evidence that he was legally

insane for the entire duration of his Illegal Reentry offense, from the

time he entered the United States until he was apprehended by law

enforcement.

      Finally, in order to be excused from commitment to a mental

health facility, Defendant has the burden of proving by a preponderance

of the evidence “that his release would not create a substantial risk of

bodily injury to another person or serious damage of property of another

due to a present mental disease or defect.” 18 U.S.C. § 4243. The Court

conducted proceedings on the record to consider this matter, and, after

reviewing the psychological report filed by James W. Schutte, Ph.D.,

concludes that Defendant has met his burden. The Court finds that

Defendant’s release does not create a substantial risk of bodily injury to

another person or serious damage of property of another due to a

present mental disease or defect.

IV.   CONCLUSION

      Accordingly, the Court FINDS Defendant Jose Manuel Valencia-

Mendoza NOT GUILTY ONLY BY REASON OF INSANITY of the

crimes charged in the Indictment in this cause.



                                    11
      Case 3:19-cr-01077-PRM Document 56 Filed 05/06/20 Page 12 of 12




     The Court FURTHER FINDS that the release of Defendant Jose

Manuel Valencia-Mendoza would not create a substantial risk of bodily

injury to another person or serious damage of property of another due to

a present mental disease or defect.

     SIGNED this 6th day of May, 2020.


                            _________________________________
                            PHILIP R. MARTINEZ
                            UNITED STATES DISTRICT JUDGE




                                      12
